DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 6-8, 10-12 and 15 are pending in the application.  Claims 4 and 16-25 are cancelled herein by Examiner’s Amendment.  Claims 2, 3, 5, 9, 13 and 14 were previously cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/046061, filed August 9, 2018, which claims the benefit of U.S. Provisional Application No. 62/544,083, filed August 11, 2017.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Spieker on 01/19/2022.
The application has been amended as follows: 
Claims 4 and 16-25 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed gas chromatography column comprising a zwitterionic compound of a formula recited in claim 1 is novel and unobvious over the prior art.  The closest prior art is found in Poole (Journal of Chromatography A 2014 1357:87-109; cited previously), which (throughout) teaches gas chromatography on wall-coated open-tubular columns with ionic liquid stationary phases.  The reference teaches stationary phases comprising, for example ionic liquids of the 
    PNG
    media_image1.png
    91
    205
    media_image1.png
    Greyscale
type (see Fig. 1), and elaborates numerous 
    PNG
    media_image2.png
    171
    330
    media_image2.png
    Greyscale
(1-butyl-2,3-dimethylimidazolium bis(trifluoromethylsulfonyl)imide) (See Table 2).  However, there is no teaching, suggestion or motivation for the claimed chromatography column comprising a zwitterionic compound of a formula recited in claim 1 as a component of the stationary phase or, in fact, for a zwitterionic stationary phase of any kind.  Bordes (French-Ukrainian Journal of Chemistry 2016 4(1):85-94; cited previously), teaches asymmetric sulfonate-containing ionic liquids (see Figure 1); however, these ionic liquids have structural formulas that fail to meet the limitations of the current claims.  In addition, although Bordes suggests that the compounds have promising opportunities for use as a reaction medium, the reference does not teach or suggest use in chromatographic applications.  Accordingly, a person of ordinary skill in the art at the time the application was effectively filed would not have found the combination of Poole and Bordes, as argued persuasively by Applicants (See Remarks filed on 01/03/2022), obvious in view of this prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 6-8, 10-12 and 15, renumbered 1-8 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625